DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 August 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 21, 24, 26, 28, 30, 33, 36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 871,355 issued to Morlan (Morlan).
Regarding claim 21, Morlan discloses a firearm loader for transferring at least one cartridge to a firearm (See Figures, clearly illustrated) comprising: a main body comprising a proximal end and a distal end (See at least Figures 2 and 3, clearly illustrated); and a follower (10) disposed inside the main body, wherein: the proximal end comprises an opening (At 5, See at least Figures 2 and 3, clearly illustrated); and the opening faces a direction that is non-parallel with a length of the main body (See at least Figures 2 and 3, clearly illustrated).
Regarding claim 24, Morlan further discloses an engaged configuration wherein the firearm loader is at least partially inserted into a firearm (See at least Figure 1, clearly illustrated).
Regarding claim 26, Morlan further discloses wherein, in the engaged configuration, the firearm loader is at least partially inserted into an ejection port of the firearm (See at least Figure 1, clearly illustrated).
Regarding claim 28, Morlan further discloses wherein: the main body comprises a channel that extends along at least part of the length of the main body; and the follower can be manipulated through the channel (See at least Figures 1-3, clearly illustrated).
Regarding claim 30, Morlan further discloses wherein the channel comprises an opening through at least a portion of a wide side of the main body (See at least Figures 1-3, clearly illustrated).
Regarding claim 33, Morlan discloses a firearm loader for transferring at least one cartridge to a firearm (See Figures, clearly illustrated) comprising: a main body; a follower disposed inside the main body (10, See at least Figures 2 and 3, clearly illustrated); and a removable floor plate disposed at a first end of the main body (4), wherein: a second end of the main body comprises an opening; and the opening faces a direction that is non-parallel with a length of the main body (At 5, See at least Figures 2 and 3, clearly illustrated).
Regarding claim 36, Morlan further discloses an engaged configuration wherein the firearm loader is at least partially inserted into a firearm (See at least Figure 1, clearly illustrated).
Regarding claim 38, Morlan further discloses wherein, in the engaged configuration, the firearm loader is at least partially inserted into an ejection port of the firearm (See at least Figure 1, clearly illustrated).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,598,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current case are broader in scope and fully encompassed by the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641